Citation Nr: 1611312	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-00 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to a disability rating in excess of 60 percent for coronary artery disease status post angioplasty.

3. Entitlement to a disability rating in excess of 10 percent for degenerative disc disease/degenerative joint disease of the lumbar spine with mild scoliosis.

4. Entitlement to an effective date prior to March 20, 2015 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  The Veteran also had Reserve service until his retirement in July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is associated with the evidentiary record.

In February 2012, the Board remanded the Veteran's claim of entitlement to service connection for a left knee disability for further development.  

By a decision dated in April 2014, the Board denied entitlement to service connection for a left knee disability.  The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Memorandum Decision, the Court vacated the Board's April 2014 decision, and remanded the matter for further proceedings consistent with the Memorandum Decision.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include a March 2014 appellate brief; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Left Knee Disability

The Veteran contends that his current left knee disability was incurred in or caused by his military service, in particular, jumping out of helicopters three-to-five feet above the ground while serving in the Republic of Vietnam "in a combat role," and/or by riding in heavy vehicles.  See December 2011 Travel Board hearing testimony; December 2008 claim.

The June 2015 Memorandum Decision concluded that in its April 2014 denial, the Board provided an inadequate statement of reasons or bases for relying on an October 2010 VA examination report.  The Court found that the October 2010 VA examiner's opinion was based on a lack of medical records from active and Reserve service that corroborated the Veteran's claimed knee injury.  The Court concluded the Board should have determined whether an in-service incident occurred, because if the Board's findings assumed the incurrence of an in-service injury, the medical examiner could not rely on the absence of medical records corroborating the injury to conclude there is no relationship between the Veteran's current disability and his military service.  See Dalton v. Nicholson, 21Vet. App. 23, 30 (2007).  

In compliance with the Court's directives, the Board will afford the Veteran the benefit of the doubt, and finds the Veteran did suffer an injury to his left knee during his active duty service as reported by the Veteran.  In reaching this conclusion, the Board acknowledges that his service treatment records are silent for any complaints, treatment, or diagnoses related to the Veteran's left knee during service.  The Veteran testified before the Board in December 2011 that he did not receive formal treatment for his left knee during service in Vietnam, but that the medic in the field would give him pain pills.  Upon separation from active duty in January 1970, the Veteran indicated in his Report of Medical History that he experienced a "trick" or locked knee, and the examiner noted that the Veteran had occasional pain in his left knee.  In the January 1970 separation examination report, the examiner did not mark "normal" or "abnormal" regarding the Veteran's lower extremities, or diagnose a left knee disability, but recommended the Veteran follow-up with VA regarding his left knee.  

In January 1970, the Veteran filed a claim seeking entitlement to service connection for an accidental injury to his left knee, which he stated occurred in September 1968.  The Veteran was afforded a VA examination in March 1970, at which time the Veteran reported that sometimes his left knee would hurt, including if he would walk and sit down.  Upon examination, the March 1970 VA examiner found the Veteran's musculoskeletal system to be normal in all respects, except for amputations of the fourth and fifth fingers on his right hand.  Although x-rays of both knees were requested, only an x-ray of the Veteran's right knee was performed.  In a May 1970 rating decision, although the RO discussed the Veteran's left knee claim, the RO ultimately denied entitlement to service connection for residuals of a right knee injury, and did not make a determination regarding a left knee disability.

Although the Veteran contends he injured his left knee during combat, the Board finds the evidence of record is unclear as to whether the Veteran engaged in combat.  The Veteran's DD 214 and his service treatment records confirm he served in the Republic of Vietnam during the Vietnam Era.  However, the Veteran's DD 214 does not list any awards or decorations which would indicate combat service.  The Veteran's service treatment records include a November 1968 Narrative Summary from the United States Army Hospital Ryukyu Islands, which stated the Veteran was air evacuated from the Republic of Vietnam following a traumatic amputation of the fourth and fifth digits of his right hand in October 1968 from hostile gunshot wounds.  However, a Clinical Record Cover Sheet from the Army Hospital Ryukyu Islands stated the Veteran sustained the traumatic amputations of his fingers "when he fell going down a mountain[] and an M-79 accidentally discharged and the bullet struck him in the right hand."

Despite the lack of clarity in the record regarding whether the Veteran engaged in combat, the Board will afford the Veteran the benefit of the doubt, and finds the totality of the evidence of record, to include his January 1970 separation Report of Medical History and examination and his January 1970 claim, indicates the Veteran did suffer an injury to his left knee during his active duty service.

As to whether the Veteran's current left knee disability is related to the Veteran's in-service left knee injury, the Board finds a new medical opinion should be obtained, which fully takes into account all of the evidence of record, to include the Veteran's lay testimony as to the continuity of his left knee symptoms since his active duty service.  On remand, the AOJ should afford a new VA examination to determine the nature and etiology of his current left knee disability.

Because a remand is necessary, the Board finds the Veteran should also be afforded another opportunity to provide sufficient information for VA to undertake appropriate efforts to obtain treatment records from the private physicians the Veteran identified as having provided treatment for his left knee in the 1970s.  See February 2012 Board remand; December 2011 Travel Board hearing testimony.

Increased Ratings and TDIU

In August 2015, the Veteran was informed of the RO's August 2015 rating decision denying entitlement to a disability rating in excess of 60 percent for coronary artery disease status post angioplasty, denying entitlement to a disability rating in excess of 10 percent for degenerative disc disease/degenerative joint disease of the lumbar spine with mild scoliosis, and granting entitlement to a total disability rating based on individual unemployability (TDIU), effective March 20, 2015.  In December 2015, VA received the Veteran's notice of disagreement with the denials of increased disability ratings, and with the effective date for the grant of entitlement to TDIU.  However, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to his timely notice of disagreement with these issues.  

Because the notice of disagreement placed the issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his left knee disability since his separation from active duty service, especially in the 1970s.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. Smith and Dr. Brookings, as referenced in the Veteran's Board hearing testimony.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should document this in the evidentiary record, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current left knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all left knee disabilities which are currently manifested, or which have been manifested at any time since December 2008.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current arthritis of the left knee had its onset within the first post-service year following discharge from active military service?

The examiner should specifically address the Veteran's left knee complaints upon separation from active duty service in January 1970, and upon his March 1970 VA examination.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left knee disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically note the Board has found the Veteran did suffer a left knee injury during his active duty service.

The examiner should specifically address the Veteran's testimony that he has experienced left knee pain continually since his separation from active duty service.  

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to an increased disability rating for coronary artery disease status post angioplasty, entitlement to an increased disability rating for degenerative disc disease/degenerative joint disease of the lumbar spine with mild scoliosis, and entitlement to effective date prior to March 20, 2015 for the grant of a TDIU.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

5. After the above development has been completed, readjudicate the claim of entitlement to service connection for a left knee disability.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

